Exhibit 10.5

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Agreement”) is made as of
                 between Tree.com, Inc., a Delaware corporation (“Tree.com”),
and                   .

 

Tree.com sponsors the Tree.com Amended and Restated 2008 Stock and Annual
Incentive Plan (the “Plan”).  This Agreement represents an award of Shares of
Restricted Stock under the Plan. All capitalized terms used herein, to the
extent not defined, shall have the meaning as set forth in the Plan.

 

The Shares of Restricted Stock (the “Shares”) covered by this Agreement are
being awarded subject to the following terms and provisions:

 


1.               SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, [THE
EMPLOYMENT AGREEMENT BETWEEN YOU AND TREE.COM DATED                          (AS
AMENDED) (THE “EMPLOYMENT AGREEMENT”)] AND THIS AGREEMENT, TREE.COM AWARDS TO
YOU                        SHARES OF RESTRICTED STOCK.


 


2.               IN ORDER FOR YOUR AWARD TO VEST, YOU MUST BE CONTINUOUSLY
EMPLOYED BY TREE.COM OR ANY OF ITS SUBSIDIARIES OR AFFILIATES DURING THE
RESTRICTION PERIOD (AS DEFINED BELOW).  NOTHING IN THIS AGREEMENT OR THE PLAN
SHALL CONFER UPON YOU ANY RIGHT TO CONTINUE IN THE EMPLOY OR SERVICE OF TREE.COM
OR ANY OF ITS SUBSIDIARIES OR AFFILIATES OR INTERFERE IN ANY WAY WITH THEIR
RIGHTS TO TERMINATE YOUR EMPLOYMENT OR SERVICE AT ANY TIME.


 


3.               THE SHARES SHALL BECOME EARNED BY, AND VESTED IN, YOU IN
ACCORDANCE WITH THIS SECTION.  UNTIL THEY BECOME VESTED, THE SHARES SHALL BE
SUBJECT TO CANCELLATION AND FORFEITURE IN ACCORDANCE WITH SECTION 5 BELOW. 
UNTIL VESTED, YOU MAY NOT VOTE THE SHARES OR SELL, TRANSFER, PLEDGE, ASSIGN OR
OTHERWISE ALIENATE OR HYPOTHECATE THE SHARES (SUCH PERIOD DURING WHICH
RESTRICTIONS APPLY IS THE “RESTRICTION PERIOD”).  THE SHARES SHALL VEST AS
FOLLOWS:


 

 

 

Percentage of Total

 

Vesting Date

 

Award Vesting

 

 

 

 

 

 

 

 

 

 

 

 

 

 


4.               YOU AGREE THAT YOU SHALL COMPLY WITH (OR PROVIDE ADEQUATE
ASSURANCE AS TO FUTURE COMPLIANCE WITH) ALL APPLICABLE SECURITIES LAWS AND
INCOME TAX LAWS AS DETERMINED BY TREE.COM WITH RESPECT TO YOUR RECEIPT OF THE
SHARES.  IN ADDITION, YOU AGREE THAT, UPON REQUEST, YOU WILL FURNISH A LETTER
AGREEMENT PROVIDING THAT (A) YOU WILL NOT DISTRIBUTE OR RESELL ANY OF SAID
SHARES IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, (B) YOU WILL
INDEMNIFY AND HOLD TREE.COM HARMLESS AGAINST ALL LIABILITY FOR ANY SUCH
VIOLATION AND (C) YOU WILL ACCEPT ALL LIABILITY FOR ANY SUCH VIOLATION.


 


5.               YOU ACKNOWLEDGE AND AGREE THAT UPON YOUR CEASING TO BE EMPLOYED
BY TREE.COM OR ANY OF ITS SUBSIDIARIES OR AFFILIATES DURING THE RESTRICTION
PERIOD ANY UNVESTED SHARES AT SUCH TIME WILL BE CANCELED AND FORFEITED AND
RETURNED TO TREE.COM.  FOR THE AVOIDANCE OF DOUBT, TRANSFERS OF EMPLOYMENT AMONG
THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES, WITHOUT ANY BREAK IN SERVICE,
IS NOT A TERMINATION OF EMPLOYMENT. IN ORDER TO FACILITATE THE TRANSFER TO
TREE.COM OF ANY SHARES PURSUANT TO THE TERMS HEREOF, YOU SHALL EXECUTE THE
ENCLOSED STOCK POWER (ASSIGNMENT SEPARATE FROM CERTIFICATE).  THE STOCK POWER
MAY BE USED BY TREE.COM TO TRANSFER ANY UNVESTED SHARES TO TREE.COM

 

1

--------------------------------------------------------------------------------


 


IN ACCORDANCE WITH THIS SECTION.  YOU FURTHER HEREBY IRREVOCABLY APPOINT (WHICH
APPOINTMENT IS COUPLED WITH AN INTEREST) TREE.COM AS YOUR AGENT AND
ATTORNEY-IN-FACT TO TAKE ANY NECESSARY OR APPROPRIATE ACTION TO CAUSE SHARES TO
BE RETURNED TO TREE.COM IN ACCORDANCE WITH THIS SECTION, INCLUDING WITHOUT
LIMITATION EXECUTING AND DELIVERING STOCK POWERS AND INSTRUMENTS OF TRANSFER,
MAKING ENDORSEMENTS AND/OR MAKING, INITIATING OR ISSUING INSTRUCTIONS OR
ENTITLEMENT ORDERS, ALL IN YOUR NAME AND ON YOUR BEHALF.  WITHOUT LIMITING THE
FOREGOING, YOU EXPRESSLY ACKNOWLEDGE AND AGREE THAT ANY TRANSFER AGENT FOR THE
SHARES IS FULLY AUTHORIZED AND PROTECTED IN RELYING ON, AND SHALL INCUR NO
LIABILITY IN ACTING ON, ANY DOCUMENTS, INSTRUMENTS, ENDORSEMENTS, INSTRUCTIONS,
ORDERS OR COMMUNICATIONS FROM TREE.COM IN CONNECTION WITH THE SHARES OR THE
TRANSFER THEREOF, AND THAT ANY SUCH TRANSFER AGENT IS A THIRD PARTY BENEFICIARY
OF THIS AGREEMENT.


 


6.               UPON YOUR RECEIPT OF THE SHARES, YOU WILL MAKE AN EFFECTIVE
ELECTION WITH THE INTERNAL REVENUE SERVICE UNDER SECTION 83(B) OF THE INTERNAL
REVENUE CODE AND THE REGULATIONS PROMULGATED THEREUNDER AND SHALL PROMPTLY
PROVIDE TREE.COM WITH A COPY OF SUCH ELECTION.


 


7.               IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND THE
PLAN, THE PLAN SHALL CONTROL; PROVIDED, THAT AN ACTION OR PROVISION THAT IS
PERMISSIVE UNDER THE TERMS OF THE PLAN, AND REQUIRED UNDER THIS AGREEMENT, SHALL
NOT BE DEEMED A CONFLICT AND THIS AGREEMENT SHALL CONTROL.  IN THE EVENT OF ANY
AMBIGUITY IN THIS AGREEMENT, OR ANY MATTERS AS TO WHICH THIS AGREEMENT ARE
SILENT, THE PLAN SHALL GOVERN.


 


8.               TREE.COM MAY MODIFY, AMEND OR WAIVE THE TERMS OF YOUR SHARES,
PROSPECTIVELY OR RETROACTIVELY, BUT NO SUCH MODIFICATION, AMENDMENT OR WAIVER
SHALL MATERIALLY IMPAIR YOUR RIGHTS WITHOUT YOUR CONSENT, EXCEPT AS REQUIRED BY
APPLICABLE LAW, NASDAQ OR STOCK EXCHANGE RULES, TAX RULES OR ACCOUNTING RULES.


 


9.               YOUR ACCEPTANCE OF THE SHARES CONSTITUTES YOUR AUTHORIZATION OF
THE RELEASE FROM TIME TO TIME TO TREE.COM OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES AND TO THE AGENT (TOGETHER, THE “RELEVANT COMPANIES”) OF ANY AND ALL
PERSONAL OR PROFESSIONAL DATA THAT IS NECESSARY OR DESIRABLE FOR THE
ADMINISTRATION OF YOUR SHARES AND/OR THE PLAN (THE “RELEVANT INFORMATION”). 
WITHOUT LIMITING THE ABOVE, THIS AUTHORIZATION PERMITS YOUR EMPLOYING COMPANY TO
COLLECT, PROCESS, REGISTER AND TRANSFER TO THE RELEVANT COMPANIES ALL RELEVANT
INFORMATION (INCLUDING ANY PROFESSIONAL AND PERSONAL DATA THAT MAY BE USEFUL OR
NECESSARY FOR THE PURPOSES OF THE ADMINISTRATION OF THE SHARES AND/OR THE PLAN
AND/OR TO IMPLEMENT OR STRUCTURE ANY FURTHER GRANTS OF EQUITY AWARDS (IF ANY)). 
THE ACCEPTANCE OF THE SHARES ALSO CONSTITUTES YOUR AUTHORIZATION OF THE TRANSFER
OF THE RELEVANT INFORMATION TO ANY JURISDICTION IN WHICH TREE.COM, YOUR
EMPLOYING COMPANY OR THE AGENT CONSIDERS APPROPRIATE.  YOU SHALL HAVE ACCESS TO,
AND THE RIGHT TO CHANGE, THE RELEVANT INFORMATION, WHICH WILL ONLY BE USED IN
ACCORDANCE WITH APPLICABLE LAW.


 


10.         YOUR AWARD IS NOT INTENDED TO CONSTITUTE “NONQUALIFIED DEFERRED
COMPENSATION” WITHIN THE MEANING OF SECTION 409A OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND THE RULES AND REGULATIONS ISSUED THERE UNDER
(“SECTION 409A”).  IN NO EVENT SHALL TREE.COM BE REQUIRED TO PAY YOU ANY
“GROSS-UP” OR OTHER PAYMENT WITH RESPECT TO ANY TAXES OR PENALTIES IMPOSED UNDER
SECTION 409A WITH RESPECT TO ANY AMOUNTS OR BENEFITS PAID TO YOU IN RESPECT OF
YOUR AWARD.


 


11.         IN THE EVENT ANY PROVISION OF THIS AGREEMENT SHALL BE HELD ILLEGAL
OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE
REMAINING PARTS OF THE AGREEMENT, AND THE AGREEMENT SHALL BE CONSTRUED AND
ENFORCED AS IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED.  THIS
AGREEMENT, TOGETHER WITH THE EMPLOYMENT AGREEMENT AND THE PLAN, CONSTITUTES THE
FINAL UNDERSTANDING BETWEEN YOU AND TREE.COM REGARDING THE SHARES.  ANY PRIOR
AGREEMENTS, COMMITMENTS OR NEGOTIATIONS CONCERNING THE SHARES ARE SUPERSEDED.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Tree.com has caused this Agreement to be executed by its
duly authorized officer, and you have hereunto set your hand, all effective as
of the Grant Date listed above.

 

 

 

TREE.COM, INC.

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

[Name]

 

 

3

--------------------------------------------------------------------------------


 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

(Stock Power)

 

                FOR VALUE RECEIVED, the undersigned does hereby assign and
transfer unto

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

Social Security or

 

Taxpayer Identification Number:

 

                                                                                
shares of the
                                                                    Stock
of          
                                                                                                                                              
represented by Certificate No(s).
                                                     herewith, standing in the
name of the undersigned, and does hereby appoint                          
                                           attorney, with full power of
substitution, to transfer said shares on the books of said corporation.

 

 

Signature(s):

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------